Citation Nr: 1820379	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-40 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right inguinal hernia scar.

2.  Entitlement to service connection for a disability manifested by a positive tuberculin test.

3.  Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When the case was previously before the Board in February 2015 it was remanded to schedule the Veteran for a Board hearing.  In April 2015, he testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  For dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  

As the dental disorder matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VAMC.  38 C.F.R. §§ 17.161, 19.9(b).



FINDINGS OF FACT

1.  Throughout the appeal period, the right inguinal hernia scar has been manifested by one painful scar; the scar is not deep, unstable, or six square inches (6 sq. in.) in size and does not cause limitation of motion or function.

2.  A positive tuberculin test is a laboratory test result and not a disability for VA compensation purposes; active tuberculosis has not been shown.

3.  A dental disorder for which compensation can be authorized has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right inguinal hernia scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).

2.  The criteria for establishing service connection for a disability manifested by a positive tuberculin test have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Right Inguinal Hernia Scar

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right inguinal hernia scar is rated as 10 percent disabling under DC 7804.  The Board will consider all relevant diagnostic codes.  In order to warrant a higher rating the evidence must show the following:

* scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 12 sq. in. (77 sq. cm.) (20 percent under DC 7801); 
* three or more scars that are unstable or painful (20 percent under DC 7804); or
* other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code (DC 7805).

Other diagnostic codes relating to scarring are DC 7800 (burn scars of the head, face, or neck), DC 7802 (burn scars and scars of other causes not of the head, face, or neck with the highest rating of 10 percent), and DC 7806 (eczema).  These disorders are not shown and consideration of these codes is not warranted. 

Turning to the evidence, a December 2010 VA examination report reflects that the Veteran's hernia scar was 2 in. long and 3 mm. thick.  It was well healed and hyperpigmented.  On examination the there was some paresthesia and the scar was quite tender to touch.    

A November 2011 VA examination report reflects that the Veteran had a single linear right inguinal hernia scar which was 5 cm. in length.  On examination, the scar was tender and there was paresthesia; it was not deep or unstable.  The examiner noted that the scar was painful when the Veteran was straining, and as such, he could not lift anything over 10 pounds.  He reported pain during intercourse.  The examiner opined that the right inguinal hernia scar did not impact the Veteran's ability to work.

After review, the evidence weighs against a higher rating.  Specifically, the evidence reflects that there is only one painful scar.  Therefore, a higher rating under DC 7804 is not warranted.  Additionally, the scar does not exceed 12 sq. in. (77 sq. cm.) as it was noted to be 2 in. long; therefore, the criteria for a higher rating under DC 7801 are not met.   

With regard to a higher rating based on functional limitation under DC 7805, while the Veteran's pain due to his scar increases while straining such that he cannot lift items over 10 pounds and he has pain during intercourse, the medical evidence shows that these limitations are due to pain, not due to the scar physically limiting his functional ability.  Importantly, the November 2011 examiner specifically indicated that the right inguinal hernia scar did not impacted the Veteran's ability to work.  It therefore follows that there is no functional limitation due to the actual scar, other than what he is unable to do as a result of the pain from the scar, which is accounted for in the current 10 percent rating based upon a single painful scar.  As such, a higher rating is not for application pursuant to DC 7805.

The Board has considered the Veteran's lay statements regarding pain and limitations.  While he is competent to report symptoms related to his hernia scar such as pain and similar symptoms felt through the senses, Layno v. Brown, 6 Vet. App. 465 (1994), he is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to whether the severity of his hernia scar meets the diagnostic criteria for a higher rating.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Next, the Veteran testified at the Travel Board hearing that his right inguinal hernia scar had worsened since the November 2011 VA examination; however, a remand for a new examination would serve no useful purpose.  Specifically, he testified that his scar was more painful more often than it was at the time of the November 2011 examination.  As noted above, he is already assigned the highest rating for based upon the size of the scar, which has not changed; the number of scars, which has not changed; or due to limitation of function, which has not been found or alleged to be any different than documented in the November 2011 VA examination report.  Moreover, the rating for painful scarring is not based on the degree of pain.  

Further, although the Veteran cannot lift items over 10 pounds, this is due to scar pain (which is already compensated for) and not the scar itself actually physically limiting his function.  Because he has not alleged any other symptoms suggesting that a higher rating is warranted, another examination documenting complaints of worsening pain would not support a higher rating.  Even if a new examination confirmed an increase in pain, a higher rating would not be warranted under the criteria because such increased symptoms do not warrant a higher rating when applied to the diagnostic criteria for rating scars.

In sum, the preponderance of the evidence is against a rating in excess of 10 percent throughout the entire appeal period.  As the preponderance of evidence weighs against the claim, the appeal is denied.


Service Connection for Positive Tuberculin Test

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomotology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

There is a presumption of service connection for active tuberculosis if the disease manifested to a degree of 10 percent or more within three years from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

On his October 2010 informal application for benefits and at the Travel Board hearing, the Veteran indicated that he had a positive tuberculosis (TB) test during service and was treated for one year with isoniazid prophylaxis (INH).  Service treatment records (STRs) reveal that he had a positive purified protein derivative (PPD) test in February 1979 and was treated with INH for a year.  A July 1980 note reflected that he had completed a year of INH and his chest X-ray was normal.  The remaining STRs reflect no findings of active TB. The March 1981 separation examination report reflects a normal chest X-ray and no findings regarding TB.  Post-service treatment notes show no complaints, treatment, or diagnosis of active TB. Therefore, the medical evidence does not show active TB either in service or post-service.

The Veteran is competent to report his medical history and knowledge of his test results and treatment.  His lay statements are based on personal knowledge and confirmed by clinical findings.  Nevertheless, a positive PPD test is a laboratory finding used to test for exposure to mycobacterium tuberculosis when exploring a possible diagnosis of TB.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding of TB. 

The evidence does not reveal that the Veteran currently has now or has ever had a diagnosis of active or inactive TB.  Although a positive PPD test was noted in service, neither active nor inactive TB was diagnosed during active duty or within three years of separation from service.  The record does not contain any post-service medical evidence of TB whatsoever.  Notably, an April 2014 VA treatment record reflects that chest X-ray was normal.  Without a current disability, a laboratory finding alone does not support a claim for service connection.  

Accordingly, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  As such, the appeal is denied.

Service Connection for a Dental Disorder for Compensation Purposes

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available under DC 9913 for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381.

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

The medical and lay evidence of record does not indicate that the Veteran experienced dental trauma during service.  The STRs show that he had a tooth extraction in October 1979.  Three days later it was noted to be healing well.  January and February 1980 dental service treatment records note that he had several cavities.  STRs from September 1980 reflect that he was to have a bridge implanted, and ongoing dental service treatment record notations from October 1980 to April 1981 reflect that bridge work was accomplished.  

Despite having in-service dental work, the evidence does not suggest and the Veteran has not claimed that he has experienced loss of substance of the maxilla or mandible.  The dental STRs do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  The claimed dental disabilities, including tooth fractures, extractions, and the placement of a bridge, and subsequent infections do not constitute an injury for which compensation may be granted.  38 C.F.R. § 3.381 (replaceable missing teeth and treatable carious teeth are not disabilities for compensation purposes).  

As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  

In sum, the preponderance of the evidence is against granting service connection for a dental disability for compensation purposes and the appeal is denied.  

Finally, regarding all claims, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for right inguinal hernia scar is denied.

Service connection for a disability manifested by a positive tuberculin test is denied.

Service connection for a dental disorder for compensation purposes is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


